DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McWhirter (USPGPUB 20190154889 – relies upon provisional application date of 11/22/2017).
Regarding claims 1 and 14, McWhirter teaches (Fig. 26A) a light detection and ranging (LiDAR) system for use with a vehicle, comprising: a housing (160) configured to be mounted to a windshield of the vehicle, the housing comprising: a transceiver module (122a and 128) operative to transmit and receive light energy, the transceiver module comprising at least one lens (170) that defines a vertical angle of a field of view of the LiDAR system; a polygon structure (12) that defines a lateral angle of the field of view of the LiDAR system, the polygon structure operative to: redirect light energy transmitted from the transceiver module away from the housing; and redirect light energy reflected from an object within the field of view of the LiDAR system to the transceiver module; a moveable platform (14) coupled to the transceiver module, the moveable platform operative to move the transceiver module in a manner that results in an increase of resolution of a scene captured within the field of view.  That is, element 14 moves transmitted light towards and away from the object.  
Allowable Subject Matter
Claims 27-29 are allowed.
Claims 2-13 and 15-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 27-29, prior art of record does not teach emitting, from the transceiver module, light energy that occupies a plurality of non-overlapping angles such that the emitted light energy is transmitted
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art of record does not teach a light source; wherein the at least one lens that defines a vertical angle of a field of view of the LiDAR system is included as part of a lens group that defines the vertical angle of a field of view; and a detector group.
Regarding claim 15, prior art of record does not teach the transceiver module comprises: a light source; wherein the at least one lens that defines a vertical angle of a field of view of the LiDAR system is included as part of a lens group that defines the vertical angle of a field of view; and a detector group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday – Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK